UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-2357



FRANK A. BALCAR,

                                              Plaintiff - Appellant,

          versus


AVEMCO INSURANCE COMPANY; A. CHURCHEY, West
Virginia Resident Agent,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Wheeling. Frederick P. Stamp, Jr., Dis-
trict Judge. (CA-99-148-5)


Submitted:   July 10, 2001                 Decided:   July 26, 2001


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank A. Balcar, Appellant Pro Se. William L. Bands, BELL & ASSO-
CIATES, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Frank A. Balcar appeals the district court’s orders granting

Defendant’s motion to dismiss and denying reconsideration. We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Balcar v. Avemco Ins. Co., No. CA-99-148-5

(N.D.W. Va. Sept. 21, 2000). We deny Avemco’s motion for sanctions

against Balcar.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2